Citation Nr: 9934155	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  93-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to August 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
left ear hearing loss and assigned a noncompensable rating, 
effective January 31, 1991.  In April 1999, the veteran's 
claims file was transferred to the Chicago, Illinois, VA RO.

In a June 1998 rating decision, the veteran's claim for an 
increased rating for tinnitus was denied.  However, the 
veteran was not given notice of, or his appellate rights 
regarding, that decision.  This matter is referred to the RO 
for appropriate action.

In an April 1999 statement, the veteran requested a hearing.  
However, in June 1999, the veteran canceled his scheduled 
hearing officer hearing and indicated that he no longer 
wanted a hearing.  Therefore, no further development with 
regard to a hearing is necessary.


FINDINGS OF FACT

1.  The competent and probative evidence shows that there is 
a functional, nonorganic component to the veteran's left ear 
hearing loss; thus it is not as severe as reflected on 
puretone audiometry.  

2.  Prior to June 10, 1999, the veteran had no worse than 
Level III hearing in the left ear and, for VA purposes, Level 
I hearing in the right ear.

3.  Effective June 10, 1999, the veteran has no worse than 
Level VIII hearing in the left ear and, for VA purposes, 
Level I hearing in the right ear.


CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1999); 38 C.F.R. 
§§  4.85, 4.87, Diagnostic Code 6100 (1998) (effective prior 
to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
Factual Background

January 1991 private audiometry from Beltone Hearing Systems 
revealed the following puretone thresholds in decibels: 



HERTZ



1000
2000
3000
4000
LEFT
90
95
100
100 

The average puretone threshold at those frequencies was 96 
decibels in the left ear.  In an August 1991 statement, a 
hearing instrument specialist at Beltone Hearing Systems 
noted that, when the veteran was examined in January 1991, he 
had an average puretone threshold of 96 decibels in the left 
ear and a speech reception threshold of "100 decibels" in 
that ear.

April 1992 VA audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
LEFT
20
15
35
40 

The average puretone threshold at those frequencies was 28 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in that ear.  The veteran 
was noted to exhibit a mild to moderate sensorineural hearing 
loss in both ears.

The reports of several private audiological evaluations are 
of record and reflect that in August 27, 1992, test results 
were interpreted as showing a severe sensorineural hearing 
loss bilaterally.  Of record is an audiogram taken on the 
following day.  An October 9, 1992, private audiogram is of 
record but is not interpreted.  An October 12, 1992, Beltone 
puretone audiogram is not interpreted.   

At an October 1992 hearing held before a hearing officer at 
the RO in Detroit, Michigan, the veteran testified about the 
history of his left ear hearing loss.  Transcript.

In July 1995, the Board denied service connection for right 
ear hearing loss and remanded the issue of entitlement to a 
compensable evaluation for left ear hearing loss.

At the time of an October 1995 VA audiological evaluation, 
the veteran reported that during service he had sustained a 
blow to the left ear by a drill instructor and that the blow 
had resulted in hearing loss.  Speech audiometry revealed 
speech recognition ability of 94 percent in the left ear.  It 
was noted that speech reception scores suggested a mild 
hearing loss through 2000 Hertz and that speech recognition 
scores were within normal limits.  The examiner noted that 
the puretone threshold levels were highly variable and were 
at 40 to 60 decibels above the speech reception scores, and 
that puretone levels were not reported because they were not 
considered valid or reliable.  It was noted that the veteran 
was unable to comply with the puretone test procedures and 
that he may not have complied because of an unwillingness on 
his part.

The veteran was afforded a VA audio-ear disease examination 
in December 1995.  It was noted that he was unable to 
cooperate well enough to get consistent audiogram findings.  
The examiner observed no ear pathology.  He indicated that he 
was unable to evaluate the veteran's level of hearing and 
noted that the examination was inconsistent because there 
were contradictory responses to tests at different points in 
the examination.  It was noted that the veteran showed normal 
speech reception thresholds during the reporting of his 
history, but that during the examination he claimed to be 
unable to hear the tuning forks.  The veteran also denied any 
bone conduction reception on maximal stimulation to the 
mastoid process and maxilla.  It was further noted that the 
veteran's stated history of trauma to the ear was consistent 
with a perforation (of the eardrum) and that such would be 
related to a conductive type of hearing loss which was not 
currently shown.  The examiner also stated that sensorineural 
hearing loss would be of a different etiology.  

June 1996 VA audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
LEFT
15
20
25
35 

The average puretone threshold in the left ear at those 
frequencies was 24 decibels.  Speech audiometry revealed 
speech recognition ability of 98 percent in that ear.  It was 
noted that left ear hearing for puretones and speech 
recognition was within normal limits.

In a September 1996 statement, the Chief of Audiology and 
Speech Pathology Service at the Loma Linda, California, VA 
Medical Center noted, with regard to the presence of a non-
organic component to the veteran's hearing loss, that the 
audiometric data from the July 1996 testing showed normal 
bilateral hearing thresholds and normal bilateral speech 
recognition.  His responses to puretone stimuli were reliable 
and consistent with the obtained speech reception thresholds.  
It was noted that ordinarily a non-organic component might be 
assumed when responses were inconsistent or exaggerated and 
when there was some advantage for a veteran to feign a 
hearing loss.  However, the veteran's responses were 
consistently within normal limits.  The Chief of Audiology 
and Speech Pathology Service also noted that there were 
significant differences between the veteran's latest VA 
audiometry and the results of two private audiograms.  It was 
noted that there was no available information regarding the 
circumstances of the private examinations.  The Chief of 
Audiology and Speech Pathology Service noted that, before 
accepting audiometric data from the private sector, 
compatibility with the VA in testing environments, 
procedures, test materials and personnel should be 
demonstrated. 

On a September 1998 VA fee-basis audiological evaluation, the 
following puretone thresholds in decibels were obtained:



HERTZ



1000
2000
3000
4000
LEFT
70
80
95
90 

The average puretone threshold at those frequencies was 84 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in that ear.  It was noted 
that the examiner reviewed the veteran's medical records.  
The diagnoses were bilateral, moderate, sensorineural hearing 
loss and dysfunctional hearing loss.  The examiner noted that 
the audiometric evaluation revealed puretone, bilateral, 
profound sensorineural hearing loss, but that the speech 
thresholds were much better than the puretone threshold 
averages, concluding that these results did not correlate and 
that this phenomenon was commonly seen in patients who were 
either malingering or being less than truthful.  The examiner 
stated that the puretone thresholds should be plus or minus 5 
decibels of the speech threshold and noted that the veteran's 
discrimination scores were very good for a patient with 
profound puretone average loss.  Brain stem evoked potentials 
were recommended to ascertain the veteran's true hearing 
acuity.  

In November 1998, the veteran underwent an auditory brainstem 
response study.  In a December 1998 addendum to the report of 
the September 1998 VA fee-basis examination, it was noted 
that the results suggested a bilateral, moderate to severe 
hearing loss in the high frequencies (2000 to 4000 Hertz) 
range, with the right ear being worse.  It was noted that the 
discrepancy was in "behavioral testing" because the speech 
results suggested a moderate left ear hearing loss while the 
behavioral responses to puretones indicated a severe left ear 
hearing loss.  It was noted that the brainstem response 
showed a moderate to severe hearing loss "all in high 
frequencies," and that the electrophysiologic assessment was 
done because of the veteran's very inconsistent behavioral 
test results.   

In a February 1999 statement, the veteran asserted that he 
was entitled to a 50 or 70 percent rating for his left ear 
hearing loss.

In two March 1999 addenda to the September 1998 VA fee-basis 
examination, it was reiterated that the veteran clearly had 
moderate to severe hearing loss all in high frequencies and 
that there was a functional component to the hearing loss 
because there was a discrepancy in examination: the speech 
thresholds were much better than the puretone average.  It 
was noted that there had been similar discrepancies in 
previous VA examinations.  It was indicated that the 
functional component was dependent on the veteran's behavior 
rather than a testable aspect of the veteran's medical 
problem.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
demonstrated by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from a service-connected hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated Level I for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Code 6100 (1999); 38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6100-6110 (1998) (effective 
prior to June 10, 1999); 64 Fed. Reg. 25,202-10 (May 11, 
1999) (effective June 10, 1999) (38 C.F.R. § 4.85 was amended 
effective June 10, 1999, but with no substantive changes in 
the language with regard to hearing disabilities that are not 
considered "exceptional patterns of hearing impairment" 
under the amended 38 C.F.R. § 4.86).  

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(1999); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 
10, 1999).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman Number 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383 (1999).  38 C.F.R. § 4.85(f) 
(1999); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 
10, 1999).  Compensation is only payable for the combination 
of service-connected hearing loss in one ear and nonservice-
connected hearing loss in the other ear as if both 
disabilities were service-connected when there is total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
the nonservice-connected disability.  38 C.F.R. § 3.383 
(1999).  Prior to the enactment of 38 C.F.R. § 4.85(f) 
(1999), hearing loss in a nonservice-connected ear was 
considered normal hearing for purposes of computing the 
service connected disability rating, unless the claimant was 
totally deaf in both ears.  In other words, in the absence of 
total bilateral deafness, a hearing loss in a nonservice-
connected ear was assigned Level I hearing.  VAOPGPREC 32-97 
(Aug. 29, 1997).  Thus, there was no substantive change in 
the new regulations with regard to the evaluation of a 
hearing loss in a nonservice-connected ear.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  Because the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  Here, 
the veteran is entitled to consideration under the amended 
38 C.F.R. § 4.86 because he has puretone thresholds of 55 
decibels or more in all four relevant frequencies in the left 
ear.  However, the effective date of June 10, 1999, for the 
revised criteria prevents the application prior to June 10, 
1999, of those criteria.  Prior to June 10, 1999, only the 
old criteria will apply, but from June 10, 1999, to the 
present, the veteran is entitled to the application of the 
criteria most favorable to him.  See Rhodan v. West, 12 Vet. 
App. 55 (1998).  In this case, the veteran did not receive 
notice of the change in the regulations, and the RO did not 
consider his claim under the new evaluative criteria.  
Nevertheless, the lack of notice to the veteran of the change 
in the regulations in addition to the lack of consideration 
by the RO of the claim under both old and new evaluative 
criteria will not result in prejudice to the veteran because, 
for reasons stated below, his left ear hearing loss is still 
noncompensably disabling.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Disability evaluations for hearing impairment are derived by 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the rule of Francisco is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).



Analysis

The Board notes that the July 1995 remand required that an 
examiner address the issue of a functional component to the 
veteran's hearing loss and the issue of any discrepancies 
between VA and private test results.  These issues were 
addressed by the Chief of Audiology and Speech Pathology 
Services in a September 1996 opinion and by the September 
1998 VA examiner.  Moreover, the veteran's hearing loss was 
evaluated under 38 C.F.R. § 4.86 (1999) on the basis of 
puretone thresholds alone.  Therefore, the RO complied with 
the July 1995 remand and no further development is necessary.  
See Stegall, 11 Vet. App. at 271.

There is competent evidence in this case that the veteran's 
left ear hearing loss has a voluntary or nonorganic 
component.  Accordingly, it appears that his organic hearing 
acuity in the left ear is actually better than reflected on 
hearing tests.  

The reports of private audiometry contain incomplete puretone 
data for purposes of rating the veteran's hearing loss and 
give no indication of whether the CNC word list was used in 
evaluating speech recognition ability.  Thus, they can not be 
used in rating the veteran's hearing loss.  Also, there is no 
indication that the private tests were performed under 
similar testing circumstances as VA audiometric examinations.  
The Board also notes that the October 1995 VA audiological 
evaluation was incomplete; thus, the Board will in rating the 
hearing loss the Board will address the data from the VA 
audiometric studies in April 1992, June 1996, and September 
1998.

Under both the old and new criteria of 38 C.F.R. § 4.85, the 
veteran has, and has had since January 31, 1991, a zero 
percent hearing loss.  April 1992 VA audiometry revealed that 
the average puretone threshold for the left ear at the 
relevant frequencies was 28 decibels and that the speech 
recognition ability for the left ear was 88 percent.  The 
average puretone threshold for the left ear on the October 
1995 VA audiometry was 24 decibels, and the speech 
recognition ability for the left ear was 98 percent.  The 
findings on those two examinations reflect Level I hearing in 
left ear and, for VA purposes, Level I hearing in the 
nonservice-connected right ear.  Application of the rating 
schedule to those findings on audiometric testing results in 
a zero percent rating. 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1999); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998) (effective prior to June 10, 1999).  The 
September 1998 VA fee-basis audiometry revealed that the 
average puretone threshold for the left ear was 84 decibels 
and that the speech recognition ability for the left ear was 
96 percent.  However, after the veteran underwent brainstem 
response testing, it was concluded that there was a 
functional component to his hearing loss, indicating that his 
left ear hearing acuity was better than reflected on the 
puretone test.  Thus, the September 1998 puretone audiometry 
did not provide reliable results.  However, even if those 
results were to be used for rating purposes, they indicate 
Level III hearing in the left ear and, for VA purposes, Level 
I hearing in the right ear, which still warrants no more than 
a zero percent rating.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1999); 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100 (1998) (effective prior to June 10, 1999).

The Board will give the veteran consideration under 38 C.F.R. 
§ 4.86 (1999) because the September 1998 VA fee-basis 
puretone thresholds were 55 decibels or more in all four 
relevant frequencies in the left ear.  However, the brain 
stem studies showed that the veteran had a moderate to severe 
hearing loss in the high frequencies which were defined as 
2,000 to 4,000 hertz.  Thus the 70 decibel threshold obtained 
at 1,000 hertz clearly is questionable.  The April 1992 and 
June 1996 VA test results do not qualify for consideration 
under 38 C.F.R. § 4.86 (1999) because that regulation was 
effective June 10, 1999.  See Rhodan, 12 Vet. App. at 57.  
Incidentally, the veteran did not have the requisite puretone 
thresholds on those evaluations for consideration under 
38 C.F.R. § 4.86 (1999).  The veteran was also not entitled 
to application of Table VIa under 38 C.F.R. § 4.85(c) (1998) 
because the Chief of the Audiology Clinic did not certify 
that language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).  

The Board reiterates that there is competent evidence and 
opinion that the September 1998 average puretone threshold of 
84 decibels in the left ear is not a valid reflection of 
organic hearing loss in that ear.  Nevertheless, under Table 
VIa that threshold reflects Level VIII hearing.  For VA 
purposes, the hearing in the right ear is still Level I 
hearing.  Application of the rating schedule to those 
findings on audiometric testing results in a zero percent 
rating.  38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 
(1999).  Accordingly, the multiple audiometric results in 
this case fail to meet the rating criteria for more than a 
zero percent rating.




ORDER

A compensable rating for left ear hearing loss is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

